Citation Nr: 0840981	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-26 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. Hachey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

The veteran and his spouse presented testimony before the 
undersigned at the RO in May 2007.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.  Following his May 2007 hearing, the veteran 
submitted a claim for an increase in the disability rating 
assigned his service-connected post-traumatic stress disorder 
and a claim of entitlement to special monthly compensation 
for loss of use of a creative organ.  These claims are not 
currently before the Board and are hereby referred to the RO 
for any appropriate action.


FINDING OF FACT

The medical evidence of record indicates that the veteran's 
hypertension is causally related to his service-connected 
type II diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out the veteran's contention that his 
hypertension was caused by his service-connected type II 
diabetes.  

I. Duties to notify and assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran in proceeding with this 
appeal given the favorable nature of the Board's decision.  

II. Service connection for hypertension

Entitlement to service connection on a secondary basis 
requires: (1) medical evidence of a current disability; (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The medical evidence in the instant case includes multiple 
diagnoses of hypertension.  The first Wallin element has 
clearly been satisfied.  The veteran has also been service-
connected for type II diabetes, which is currently evaluated 
as 20 percent disabling, thus satisfying the second Wallin 
element.

The critical question in this case is therefore the final 
Wallin element, medical nexus.  There are of record three 
medical opinions regarding the relationship between the 
veteran's hypertension and his service-connected type II 
diabetes: one from an August 2003 VA examiner; one from the 
veteran's private physician, Dr. Jeffrey Levenson; and 
another from Dr. Paul Kindling, a specialist in 
cardiovascular disease at the Topeka VA Medical Center.  

The opinion of the August 2003 VA examiner is largely 
inconclusive in nature, noting that the veteran's 
hypertension "cannot be related to diabetes mellitus without 
resort to speculation."  As such, it is of little probative 
value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that medical opinions which are speculative, general 
or inconclusive cannot support a claim).  

The remaining two medical opinions, however, unequivocally 
conclude that the veteran's hypertension is directly related 
to his service-connected diabetes.  Both opinions were 
rendered by specialists in internal medicine and/or 
cardiovascular disease who are familiar with the veteran's 
pertinent medical history.  The opinion of Dr. Kindling in 
particular includes an extensive review of the veteran's 
medical history, a highly-detailed discussion of the relevant 
medical principles involved, and a well explained and 
persuasive analysis linking the veteran's hypertension with 
his history of diabetes.  Dr. Kindling opined that "it is 
likely (significantly more likely than not) that this 
veteran's hypertension is related to his service connected 
diabetes mellitus type II."  No contradictory medical 
opinion is of record.  As such, the third Wallin element has 
also been met and the evidence supports an award of service 
connection for hypertension, as secondary to service-
connected diabetes.  


ORDER

Service connection for hypertension is granted.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


